UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                          No. 12-1676


MARIE THERESE ASSA’AD-FALTAS, MD MPH for herself and qui
tam and Ex Rel the government of the Arab Republic of Egypt
and qui tam the United States of America,

              Plaintiff - Appellant,

         v.

STATE OF SOUTH CAROLINA; NIMRATA HALEY, as SC’s Governor;
ALAN WILSON, as SC’s Attorney General; KEN ARD, as SC’s
Lieutenant Governor and President of its Senate; GLENN
MCCONNELL, as President pro tempore of SC’s Senate and chair
of its judicial merit selection commission; JEAN TOAL, as
administrative head of all SC’s state courts; SOUTH CAROLINA
GENERAL ASSEMBLY; MARK KEEL, as chief of SC’s State Law
Enforcement Division; KEN LANCASTER, as acting head of SC’s
Department of Public Safety; LEON LOTT, as sheriff of
Richland County SC and warden of the Alvin S. Glenn
Detention Center; JEANETTE MCBRIDE, as Richland County’s
Clerk of Court; WILLIAM NORMAN NETTLES, as US Attorney for
the District of South Carolina; CITY OF COLUMBIA, all solely
officially and for injunctive and qui tam relief; LESLEY
MCALLISTER COGGIOLA, officially as SC’s disciplinary counsel
solely for injunctive relief; JAKE KNOTTS, falsely bearing
the title of SC state senator; DANA TURNER, falsely bearing
the title of Chief Administrative Judge of the City’s
Municipal Court; RANDY SCOTT, falsely bearing the title of
the City’s Chief of Police; MARION HANNA, falsely bearing
the title of CMC judge; KEN GAINES; ROBERT G. COOPER; DAVID
A. FERNANDEZ, supposed attorneys for the city and all their
subordinates who did and or intend to injure plaintiff all
for injunctive relief qui tam damages and other legal
relief,

              Defendants - Appellees.
Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(3:11-cv-03077-TLW)


Submitted:   November 20, 2012             Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Marie Therese Assa’ad-Faltas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                    2
PER CURIAM:

            Marie   Therese    Assa’ad-Faltas,          M.D.,    M.P.H.,   appeals

the    district    court’s    order   adopting      the    magistrate       judge’s

recommendation to dismiss her complaint, pursuant to 28 U.S.C.

§ 1915 (2006), as well as its orders denying her Fed. R. Civ. P.

59(e) and 60(b) motions.         We have reviewed the record and find

no    reversible    error.      Accordingly,       we     affirm    the    district

court’s orders.      See Assa’ad-Faltas v. South Carolina, No. 3:11-

cv-03077-TLW (D.S.C. March 22, 2012; April 25, 2012; Aug. 13,

2012).     We dispense with oral argument because the facts and

legal    contentions   are    adequately     presented       in    the    materials

before   the   court   and    argument     would   not     aid     the   decisional

process.


                                                                           AFFIRMED




                                       3